     6:17-cv-00259-JAG Document 65 Filed in ED/OK on 06/04/20 Page 1 of 18



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF OKLAHOMA

PAULA PARKS MCCLINTOCK,                     )
                                            )
                         Plaintiff,         )
                                            )
        v.                                  )       Case No. 6:17-cv-00259-JAG
                                            )
CONTINUUM PRODUCER                          )
SERVICES, L.L.C.,                           )
                                            )
                         Defendant.         )

                ORDER AND JUDGMENT GRANTING FINAL APPROVAL
                        OF CLASS ACTION SETTLEMENT

        This is a putative class action lawsuit brought by Class Representative, Paula Parks



Continu

alleged failure to pay statutory interest on payments made outside the time periods set forth in

the Production Revenue Standards Act, 52 Okla. St. §570.1, et seq                for oil and gas

production proceeds from oil and gas wells in Oklahoma. On August 20, 2019, Plaintiff and



and Supplemental Agreements, finalizing the terms of the Settlement. 1

        On November 22, 2019, the Court preliminarily approved the Settlement and issued an

Order Granting Preliminary Approval of Class Action Settlement, Certifying the Class for

Settlement Purposes, Approving Form and Manner of Notice, and Setting Date for Final Fairness

Hearing (Dkt. No. 42)                                            e Preliminary Approval Order,

the Court, inter alia:


1
  Capitalized terms not otherwise defined in this Order shall have the meaning ascribed to them
in the Settlement Agreement.



                                                1
6:17-cv-00259-JAG Document 65 Filed in ED/OK on 06/04/20 Page 2 of 18



          a.    certified the Settlement Class for settlement purposes, finding all

 requirements of Federal Rule of Civil Procedure 23 have been satisfied, for settlement

 purposes only, with respect to the proposed Settlement Class;

          b.    appointed Plaintiff, Paula Parks McClintock, as Class Representative and




 Whitten Burrage and Lawrence R. Murphy, Jr., P.C. as liaison local counsel for the

 Settlement Class;

          c.    preliminarily found: (i) the proposed Settlement resulted from extensive

      -length negotiations; (ii) the proposed Settlement was agreed to only after Class

 Counsel had conducted legal research and discovery regarding the strengths and



 Representative and Class Counsel have concluded that the proposed Settlement is fair,

 reasonable, and adequate; and (iv) the proposed Settlement is sufficiently fair, reasonable,

 and adequate to warrant sending notice of the proposed Settlement to the Settlement

 Class;

          d.    preliminarily approved the Settlement as fair, reasonable, and adequate

 and in the best interest of the Settlement Class;

          e.    preliminarily approved the form and manner of the proposed Short Form

 Notice, Long Form Notice, and Summary Notice to be communicated to the Settlement

 Class, finding specifically that such Short Form Notice, Long Form Notice, and

 Summary Notice, among other information, fairly and adequately: (a) described the terms

 and effect of the Settlement among other information; (b) notified the Settlement Class of




                                           2
     6:17-cv-00259-JAG Document 65 Filed in ED/OK on 06/04/20 Page 3 of 18



       the time and place of the Final Fairness Hearing; (c) described the options for requesting

       exclusion from the Settlement or objecting to the Settlement or any part thereof; and (d)

       directed potential Class Members to where they may obtain more detailed information

       about the Settlement;

               f.      instructed the Settlement Administrator to disseminate the approved Short

       Form Notice by mail to potential members of the Settlement Class, to publish the

       Summary Notice, and to display the Long Form Notice and other documents related to

       the Settlement on an Internet website in accordance with the Settlement Agreement and

       in the manner approved by the Court;

               g.      provided for the appointment of a Settlement Administrator;

               h.      set the date and time for the Final Fairness Hearing as February 12, 2020

       at 9:00 A.M. in the United States District Court for the Eastern District of Oklahoma; and

               i.      set out the procedures and deadlines by which Class Members could

       properly request exclusion from the Settlement Class or object to the Settlement or any

       part thereof.

       After the Court issued the Preliminary Approval Order, due and adequate notice by

means of the Short Form Notice, Summary Notice, and Long Form Notice was given to the

Settlement Class, notifying them of the Settlement and the upcoming Final Fairness Hearing. On

January 17, 2020, the Court issued an Order referring the motions to the Honorable Kimberly E.

West, United States Magistrate Judge, to preside over the Final Fairness Hearing and for a report

and recommendation.       On February 12, 2020, in accordance with the Preliminary Approval

Order, the Notices,                                    Magistrate Judge West conducted a Final

Fairness Hearing to, inter alia:




                                                3
    6:17-cv-00259-JAG Document 65 Filed in ED/OK on 06/04/20 Page 4 of 18



              a.       determine whether the Settlement should be approved by the Court as

       fair, reasonable, and adequate and in the best interests of the Settlement Class;

              b.      determine whether the notice method utilized by the Settlement

       Administrator: (i) constituted the best practicable notice under the circumstances;

       (ii) constituted notice reasonably calculated under the circumstances to apprise Class

       Members of the pendency of the Litigation, the Settlement, their right to exclude

       themselves from the Settlement, their right to object to the Settlement or any part thereof,

       and their right to appear at the Final Fairness Hearing; (iii) was reasonable and

       constituted due, adequate, and sufficient notice to all persons and entities entitled to such

       notice; and (iv) meets all applicable requirements of the Federal Rules of Civil Procedure,

       the state and federal Constitutions, and any other applicable law;

              c.      determine whether to approve the Allocation Methodology, the Initial Plan

       of Allocation, and distribution of the Net Settlement Fund to Participating Class

       Members;2

              d.      determine whether a Judgment should be entered pursuant to the

       Settlement Agreement, inter alia, dismissing the Litigation against Defendant with

       prejudice and extinguishing, releasing, and barring all Released Claims against all

       Released Parties in accordance with the Settlement Agreement;

              e.

       reimbursement for Litigation Expenses, and Case Contribution Award to Class

       Representative are fair and reasonable and should be approved; 3 and




2
 The Court will issue a separate order pertaining to the allocation and distribution of the Net
Settlement Proceeds among Class M


                                                 4
     6:17-cv-00259-JAG Document 65 Filed in ED/OK on 06/04/20 Page 5 of 18



                 f.     rule on such other matters as the Court deems appropriate.

          Following the Final Fairness Hearing, Magistrate Judge West entered a Report and

Recommendation, recommending that final approval of the Settlement be granted and finding



          The Court, having reviewed the Settlement, the Settlement Agreement, and all related

pleadings and filings, and having received the Report and Recommendation of Judge West who

heard the evidence and argument presented at the Final Fairness Hearing, now accepts the

recommendation of Judge West to enter this Order and Judgment Granting Final Approval and

FINDS, ORDERS, and ADJUDGES as follows:

          1.

defined terms as set forth in the Settlement Agreement and incorporates them as if fully set forth

herein.

          2.     The Court has jurisdiction over the subject matter of this Litigation and all matters

relating to the Settlement, as well as personal jurisdiction over Defendant and Class Members.

          3.     The Settlement Class, which was

Order, is defined as:

          All non-excluded persons or entities who received payments for proceeds for the

          in the State of Oklahoma more than two (2) months after the end of the month
          within which the production was sold and whose payments did not include the full
          amount of the interest owed thereon.

          The persons or entities excluded from the Settlement Class are: (1) agencies,
          departments, or instrumentalities of the United States of America or the State of
          Oklahoma; (2) publicly traded oil and gas companies and their affiliates; (3)

          under rule 1.7 of the Oklahoma Rules of Professional Conduct, including but not

3



Contribution Award.


                                                   5
     6:17-cv-00259-JAG Document 65 Filed in ED/OK on 06/04/20 Page 6 of 18



       limited to Charles David Nutley, Danny George, Dan McClure, Kelly McClure
       Callant, and their relatives and any related trusts; and (4) officers of the court.

The Court finds that the above-defined Settlement Class has been properly certified for the

purposes of this Settlement. The Court finds that the persons and entities identified in the

attached Exhibit 1 have submitted timely and valid Requests for Exclusion and are hereby

excluded from the foregoing Settlement Class, will not participate in or be bound by the

Settlement, or any part thereof, as set forth in the Settlement Agreement, and will not be bound

by or subject to the releases provided for in this Judgment and the Settlement Agreement.

       4.     As used in this Judgment, the following terms shall have the following meanings:

               a.        Released Claims include all claims that the Releasing Parties may have
       against the Released Parties related to or arising from payments of proceeds from the sale
       of oil or gas to Class Members or any of their predecessors, successors, or assigns, during
       the Claim Period, by Defendant (or by any person or entity making payments on

       include the proper amount of interest under the Production Revenue Standards Act, 52
       O.S. §570.1, et seq. (t

       demand, right, debt, request for payment, cause of action, liability, loss, damage
       (including without limitation incidental, consequential, exemplary, or punitive damages),
       deficiency, remedy, judgment, lien, penalty, cost, expense, attorney fee, interest, suit, or
       proceeding of every kind, at law or in equity, regardless of whether any of the foregoing
       are asserted or unasserted, now known or hereinafter discovered, matured or unmatured,
       or accrued, contingent, or potential, and regardless of whether any of the foregoing have
       resulted now or could result in the future in the commencement of a lawsuit, filing of a
       claim, or a legal proceeding of whatsoever kind, and regardless of whether any of the
       foregoing have resulted now or could result in the future in a final and appealable order,
       ruling, or judgment. The Released Claims include without limitation all claims asserted,
       made, alleged, or described in the Petition, as well as any claims for any alternative legal
       theories that relate to such late, untimely, or delayed payments or interest by Defendant
       (or on its behalf) of oil and gas production proceeds. The Released Claims expressly do
       not include any claims other than those related to such late, untimely, or delayed
       payments or interest by Defendant (or on its behalf) and do not include claims for
       underpayment of royalty that are not based on late, untimely, or delayed payments or the
       improper amount of interest thereon.

              b.
       Unimark L.L.C.); its parents and affiliates; each of their respective predecessors,
       members, managers, owners, employees, officers, directors, stockholders, partners,
       agents, consultants, servants, attorneys, insurers, subsidiaries, assignors, and other


                                                6
     6:17-cv-00259-JAG Document 65 Filed in ED/OK on 06/04/20 Page 7 of 18




       assigns.

               c.                              means Plaintiff and the Class Members, and each of
       their respective parents, affiliates, predecessors, members, managers, owners, employees,
       officers, directors, stockholders, partners, agents, consultants, servants, attorneys,
       insurers, subsidiaries, assignors, and other representatives, and all of the foregoing


             d.                          means the period of time prior to the entry of the
       Judgment in this Litigation.

       5.      At the Final Fairness Hearing on February 12, 2020, the Court fulfilled its duties

to independently evaluate the fairness, reasonableness, and adequacy of, inter alia, the

Settlement and the Notice of Settlement provided to the Settlement Class, considering not only

the pleadings and arguments of Class Representative and Defendant and their respective counsel,

but also the concerns of any objectors and the interests of all absent Class Members. In so doing,

the Court considered arguments that could reasonably be made against, inter alia, approving the

Settlement and the Notice of Settlement, even if such argument was not actually presented to the

Court by pleading or oral argument.

       6.      The Court further finds that due and proper notice, by means of the Short Form

Notice, Long Form Notice, and Summary Notice, was given to the Settlement Class in

conformity with the Settlement Agreement and Preliminary Approval Order. The form, content,

and method of communicating the Short Notice mailed to the Settlement Class, the Long Form

Notice published on the website, and the Summary Notice published pursuant to the Settlement

Agreement and the Preliminary Approval Order: (a) constituted the best practicable notice under

the circumstances; (b) constituted notice reasonably calculated, under the circumstances, to

apprise Class Members of the pendency of the Litigation, the Settlement, their right to exclude

themselves from the Settlement, their right to object to the Settlement or any part thereof, and




                                                7
     6:17-cv-00259-JAG Document 65 Filed in ED/OK on 06/04/20 Page 8 of 18



their right to appear at the Final Fairness Hearing; (c) was reasonable and constituted due,

adequate, and sufficient notice to all persons and entities entitled to such notice; and (d) met all

applicable requirements of the Federal Rules of Civil Procedure, the Due Process Clause of the

United States Constitution, the Due Process protections of the State of Oklahoma, and any other

applicable law. Therefore, the Court approves the form, manner, and content of the Short

Notice, Long Form Notice, and Summary Notice used by the Parties. The Court further finds that

all Class Members have been afforded a reasonable opportunity to request exclusion from the

Settlement Class or object to the Litigation and Settlement.

       7.      The Court hereby affirms its determinations in the Preliminary Approval Order

certifying, for the purposes of the Settlement only, the Litigation as a class action pursuant to

Rule 23 of the Federal Rules of Civil Procedure, including that: the members of the Settlement

Class are so numerous that joinder of all Class Members in the class action is impracticable;

there are questions of law and fact common to the Settlement Class that predominate over any

individual questions; the claims of Class Representative are typical of the claims of the

Settlement Class; Class Representative and Plaint

represented and protected the interests of the Class Members; and, after considering the interests

of the Class Members in individually controlling the prosecution of separate actions, the extent

and nature of litigation already commenced by members of the Settlement Class, the desirability

or undesirability of continuing the litigation of these claims in this forum, and the difficulties

likely to be encountered in the management of a class action     a class action is superior to other

available methods for the fair and efficient adjudication of the controversy. Pursuant to and in

accordance with Federal Rule of Civil Procedure 23, the Settlement, including, without

limitation, the consideration paid by Defendant, the covenants not to sue, the releases, and the




                                                 8
     6:17-cv-00259-JAG Document 65 Filed in ED/OK on 06/04/20 Page 9 of 18



dismissal with prejudice of the Released Claims against the Released Parties as set forth in the

Settlement Agreement, is finally approved as fair, reasonable and adequate and in the best

interests of the Settlement Class. The Settlement Agreement was entered into between the Parties

        -length and in good faith after substantial negotiations free of collusion. The Settlement

fairly reflects the complexity of the claims, the duration of the Litigation, the extent of discovery,

and the balance between the benefits the Settlement provides to the Settlement Class and the risk,

cost, and uncertainty associated with further litigation and trial. Serious questions of law and fact

remain contested between experienced counsel and parties alert to defend their interests. The

Settlement provides a means of gaining immediate valuable and reasonable compensation and

forecloses the prospect of uncertain results after many more months or years of additional

discovery and litigation. The considered judgment of the Parties, aided by experienced legal

counsel, supports the Settlement. The Parties and the Settlement Administrator are hereby

authorized and directed to comply with and to cause the consummation of the Settlement in

accordance with the Settlement Agreement, and the Clerk of this Court is directed to enter and

docket this Judgment in the Litigation.

       8.      By agreeing to settle the Litigation, Defendant does not admit, and instead

specifically denies, that the Litigation could have otherwise been properly maintained as a

contested class action (as opposed to a settlement class), and specifically denies any and all



       9.      The Court finds that on August 29, 2019, Defendant caused notice of the

Settlement to be served on the appropriate state official for each state in which a Class Member

resides, and the appropriate federal official, as required by and in conformance with the form and

content requirements of 28 U.S.C. § 1715. See Dkt. No. 40. In connection therewith, the Court




                                                  9
    6:17-cv-00259-JAG Document 65 Filed in ED/OK on 06/04/20 Page 10 of 18



has determined that, under 28 U.S.C. § 1715, the appropriate state official for each state in which

a Class Member resides was and is the State Attorney General for each such state, and the

appropriate federal official was and is the Attorney General of the United States. Further, the

Court finds it was not feasible for Defendant to include on each such notice the names of each of

the Class Members who reside in each state and the estimated proportionate share of each such

Class Members to the entire Settlement as provided in 28 U.S.C. § 1715(b)(7)(A); therefore,

each notice included a reasonable estimate of the number of Class Members residing in each

state and the estimated proportionate share of the claims of such Class Members to the

Settlement. No appropriate state or federal official has entered an appearance or filed an

objection to the entry of final approval of the Settlement. Thus, the Court finds that all

requirements of 28 U.S.C. § 1715 have been met and complied with and, as a consequence, no

Class Member may refuse to comply with or choose not to be bound by the Settlement and this

                                                                       the provisions of 28 U.S.C.

§ 1715.

          10.   The Litigation and the Petition and all claims included therein, as well as all

Released Claims, are dismissed with prejudice as to the Released Parties. The Court orders that,

upon the Effective Date, the Settlement Agreement shall be the exclusive remedy for any and all

Released Claims of Participating Class Members. The Court finds that Defendant has agreed not



                                                sel in bad faith or without a reasonable basis.

Similarly, the Court finds that Plaintiff has agreed not to file a claim against Defendant or



                       n bad faith or without a reasonable basis. The Releasing Parties are hereby




                                                10
    6:17-cv-00259-JAG Document 65 Filed in ED/OK on 06/04/20 Page 11 of 18



deemed to have finally, fully, and forever conclusively released, relinquished, and discharged all

of the Released Claims against the Released Parties to the fullest extent permitted by law. The

Court thus hereby permanently bars and enjoins the Releasing Parties, and each of them

(regardless of whether or not any such person or party shares in the Net Settlement Fund), and all

persons acting on their behalf from, directly or indirectly, or through others, suing, instigating,

instituting, or asserting against the Released Parties any claims or actions on or concerning the

Released Claims. The Released Parties are discharged and/or released from all claims for

contribution that have been or may be brought by or on behalf of any persons relating to the

Settlement of the Released Claims. The releases and prohibitions of this paragraph apply equally

to any claim that relates to the subject matter of the Released Claims except as expressly



have the effect of barring each of the Releasing Parties from asserting any claim from which that

party would be barred by a judgment resolving the certified claims herein had such claims been



costs of court, or                The Court orders that Defendant shall be allowed to a refund of

the Residual Unclaimed Funds pursuant to the procedures and at the time specified in the

Settlement Agreement.

       11.     The Court also approves the efforts and activities of the Settlement Administrator,

JND Legal Administration, in assisting with certain aspects of the administration of the

Settlement, and directs them to continue to assist Class Representative in completing the

administration and distribution of the Settlement in accordance with the Settlement Agreement,

this Judgment, any Plan of Allocation approved by the Court,




                                                11
    6:17-cv-00259-JAG Document 65 Filed in ED/OK on 06/04/20 Page 12 of 18



       12.     Nothing in this Judgment shall bar any action or claim by Class Representative or

Defendant to enforce or effectuate the terms of the Settlement Agreement or this Judgment.

       13.     If it has not already occurred, the Settlement Administrator is directed to refund to

Defendant the amount attributable to Opt-Outs in accordance with paragraph 6.6 of the

Settlement Agreement, if applicable.

       14.     This Judgment, the Settlement, the Supplemental Agreements, and the Settlement

Agreement    including any provisions contained in or exhibits attached to the Settlement

Agreement; any negotiations, statements, or proceedings in connection therewith; or any action

undertaken pursuant thereto    shall not be used for any purpose or admissible in any action or

proceeding for any reason, other than an action to enforce the terms of this Judgment, the

Supplemental Agreements, or the Settlement (including, but not limited to, defending or bringing

an action based on the release provided for herein). The Judgment, the Settlement, the

Supplemental Agreements, and the Settlement Agreement are not and shall not be deemed,

described, or construed to be or offered or received as evidence of a presumption, concession,

declaration, or admission by any person or entity of the truth of any allegation made in the

Litigation; the validity or invalidity of any claim or defense that was, could have been, or might

be asserted in the Litigation; the amount of damages, if any, that would have been recoverable in

the Litigation; any liability, negligence, fault, or wrongdoing of any person or entity in the

Litigation; or whether any other lawsuit should be certified as a class action pursuant to Federal

Rule of Civil Procedure 23 or any applicable state rule of procedure.

       15.

Allocation Methodology, the Plan of Allocation, and distribution of the Net Settlement Fund

among Participating Class Members are approved as fair, reasonable and adequate, and Class




                                                12
    6:17-cv-00259-JAG Document 65 Filed in ED/OK on 06/04/20 Page 13 of 18



Counsel and the Settlement Administrator are directed to administer the Settlement in

accordance with the Plan of Allocation Order(s) entered by the Court.

         16.   The Court finds that Class Representative, Defendant, and their Counsel have

complied with the requirements of the Federal Rules of Civil Procedure as to all proceedings and



Counsel adequately represented the Settlement Class in entering into and implementing the

Settlement.

         17.



or its administration, including but not limiting to any distributions made by the Settlement

Administrator. Except as described in paragraph 6.20 of the Settlement Agreement, no Class

                                                                                            ny of

their respective designees or agents based on the distributions made substantially in accordance



Court.

         18.   Any Class Member who receives a Distribution Check that he/she/it is not legally

entitled to receive is hereby ordered to either: (a) pay the appropriate portion(s) of the

Distribution Check to the person(s) legally entitled to receive such portion(s), or (b) return the

Distribution Check uncashed to the Settlement Administrator.

         19.   All matters regarding the administration of the Settlement Account and the

taxation of funds in the Settlement Account or distributed from the Settlement Account shall be

handled in accordance with Section 5 of the Settlement Agreement.




                                               13
    6:17-cv-00259-JAG Document 65 Filed in ED/OK on 06/04/20 Page 14 of 18



       20.    Any order approving or modifying any Plan of Allocation Order, the application



Expenses, or the request of Class Representative for a Case Contribution Award, shall be

handled in accordance with the Settlement Agreement and the documents referenced therein (to

the extent the Settlement Agreement and documents referenced therein address such an order).

       21.                                     d the Settlement Class will only be liable for loss

of any portion of the Settlement Account as described in paragraph 6.20 of the Settlement

Agreement. Defendant shall have no liability for any such loss.

       22.    Without affecting the finality of this Judgment in any way, the Court (along with



reserves exclusive and continuing jurisdiction over the Litigation, Class Representative, the

Settlement Class, Defendant, and the other Released Parties for the purposes of: (a) supervising

and/or determining the fairness and reasonableness of the implementation, enforcement,

construction, and interpretation of the Settlement, the Settlement Agreement, any Plan of

Allocation Order entered by the Court, and this Judgment; (b) hearing and determining any



Expenses and/or a Case Contribution Award for Class Representative, if such determinations

were not made at the Final Fairness Hearing; (c) supervising the distribution of funds from the

Settlement Account; (d)

Settlement pursuant to the Settlement Agreement or Supplemental Agreement 1; (e) enforcing

the terms of the Settlement, including the entry of injunctive or other relief to enforce,

implement, administer, construe and interpret the Settlement Agreement and Supplemental




                                               14
    6:17-cv-00259-JAG Document 65 Filed in ED/OK on 06/04/20 Page 15 of 18



Agreements; and (f) exercising jurisdiction over any challenge to the Settlement on any basis

whatsoever.

       23.    In the event the Settlement is terminated as the result of a successful appeal of this

Judgment or does not become Final and Non-Appealable in accordance with the terms of the

Settlement Agreement for any reason whatsoever, then this Judgment and all orders previously

entered in connection with the Settlement shall be rendered null and void and shall be vacated to

the extent provided by and in accordance with the Settlement Agreement. The provisions of the

Settlement Agreement and Supplemental Agreements relating to termination of the Settlement

Agreement shall be complied with, including the refund of amounts in the Settlement Account to

                                                                         Account of any amounts

previously paid to them from the Settlement Account.

       24.    The claims asserted by Class Representative in this Litigation and all Released

Claims of the Participating Class Members are hereby DISMISSED WITH PREJUDICE to the

refiling of the same or any portion thereof by or against the Released Parties. The Court retains

jurisdiction pursuant to paragraph 22 above to administer the Settlement distribution process as

                                                                       administer other aspects of

the Settlement as described in the Settlement Agreement, and to issue additional orders

pertaining to, inter alia

reimbursement of reasonable Litigation Expenses and C



Litigation, this Judgment fully disposes of all claims as to Defendant and is therefore a final

appealable judgment. Regardless, there is no just reason to delay the finality of the Judgment.




                                               15
    6:17-cv-00259-JAG Document 65 Filed in ED/OK on 06/04/20 Page 16 of 18



The Court further hereby expressly directs the Clerk of the Court to file this Judgment as a final

order and final judgment in this Litigation.

       IT IS SO ORDERED.

       Dated this     day of June, 2020.



                                               __________________________________
                                               JOHN A. GIBNEY, JR.
                                               UNITED STATES DISTRICT JUDGE




                                                 16
6:17-cv-00259-JAG Document 65 Filed in ED/OK on 06/04/20 Page 17 of 18
6:17-cv-00259-JAG Document 65 Filed in ED/OK on 06/04/20 Page 18 of 18
